Memorandum of Decision.
This case involved the constitutionality of Sec. 2289a, Rev. Stat., passed January 11, 1893, curing irregularities in the passage of ordinances in violation of Sec. 1694, Rev. Stat., by passing several ordinances by the one vote. The plaintiff was assessed for a street improvement. She enioined the collection of the assessment, claiming that it was illegal, on the ground, among others, that the law curing omnibus legislation by the city councils was unconstitutional. The circuit court, however, held the law to be constitutional and that the plaintiff was liable for the assessment.